IN THE COMMONWEALTH COURT OF PENNSYLVANIA

York County Prison,                               :
                 Appellant                        :
                                                  :
               v.                                 :
                                                  :   No. 265 C.D. 2020
Teamsters Local Union No. 776                     :   Argued: December 8, 2020


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ELLEN CEISLER, Judge


OPINION BY
JUDGE COVEY                                                     FILED: January 8, 2021

               York County Prison (County/Prison) appeals from the York County
Common Pleas Court’s (trial court) February 10, 2020 order denying the County’s
Petition to Modify or Vacate Arbitration Award. The County presents two issues
for this Court’s review: (1) whether the trial court erred or abused its discretion by
affirming the Arbitrator’s Award, which conflicted with the parties’ collective
bargaining agreement (CBA);1 and (2) whether the trial court erred or abused its
discretion by finding that the Arbitrator’s Award did not violate the public policy of
protecting inmates from abuse. After review, this Court affirms.
               On May 1, 2018, County Correctional Officers (Correctional Officers)
Marcial Baez (Baez) and Graig Phillips (Phillips) (collectively, Grievants) were
responsible for the custody and care of an inmate with mental health issues who had
been placed on suicide prevention watch (SP2). Grievants verbally engaged in

       1
           The CBA is a result of an interest arbitration award issued by a panel of arbitrators
pursuant to Section 805 of the Act of July 23, 1970, P.L. 563, 43 P.S. § 1101.805, Public Employe
Relations Act, between the County and the Teamsters Local Union No. 776 covering January 1,
2013 to December 31, 2016. As the parties have not been able to agree to terms since then, it is
still in effect. Because the parties refer to this as the CBA, this Court will likewise refer to it as
such herein.
bantering with the inmate, which included taunting and antagonizing the inmate, and
using profanity and slurs, causing the inmate to become agitated to the point that he
placed a mattress against his cell door. Grievants notified a Prison Lieutenant, who
directed them and several other Correctional Officers to open the cell door and
remove the obstructing mattress. While the Correctional Officers were attempting
to remove the mattress, the inmate punched a Correctional Officer and bit his arm.
This precipitated an incident that involved subduing the inmate, placing him in a
restraint chair and, thereafter, moving him to the Prison Medical Unit. This incident
became the subject of a Use of Force report.
               Prison administration officials questioned Grievants about the Use of
Force incident during fact-finding meetings. Grievants were specifically asked if
they or any other staff had taunted or antagonized the inmate, to which they both
responded: “No.”          Reproduced Record (R.R.) at 282a.2                   A surveillance
video/audiotape (Audiotape) verified that Grievants did, in fact, use obscene and/or
demeaning language towards the inmate, which they ultimately acknowledged after
their initial interviews.3 At the conclusion of the investigation, the County issued
employment termination letters to Grievants (Termination Letters), which stated, in
part, that they were found to have “taunted and antagonized an inmate” and “were
dishonest during the investigation.” R.R. at 332a (Baez Termination Letter), 334a
(Phillips Termination Letter). The Termination Letters further stated that Grievants’
actions violated the CBA, the Prison Procedures Manual and the Code of Ethics, and
were “contrary to the orderly operations and reputation interests of the . . . Prison.”
Id. Teamsters Local Union No. 776 (Union) filed grievances on behalf of Grievants,
alleging therein that their employment termination was without just cause. The


       2
         The record does not include a transcript of the arbitration hearing; thus, the quotes are
from the Arbitrator’s decision.
       3
         See R.R. at 291a-293a.
                                                2
County denied the grievances and the matters eventually proceeded to arbitration for
final resolution.
               On June 9, 2019, the Arbitrator determined:

               On the basis of the record as a whole and for the reasons
               discussed, just cause for discharge is not found. However,
               just cause for discipline is found. [] Grievants are to be
               returned to work with full seniority but without back pay.
               Their time out of service is to be carried as a disciplinary
               suspension.[4]

R.R. at 296a (Arbitrator’s Dec. at 20). The County appealed to the trial court.
               On February 10, 2020, the trial court affirmed the Arbitrator’s Award.
On February 11, 2020, the trial court filed an opinion in support of its order. The
County appealed to this Court. On March 4, 2020, the trial court ordered the County
to file a Concise Statement of Errors Complained of on Appeal pursuant to
Pennsylvania Rule of Appellate Procedure (Rule) 1925(b) (Rule 1925(b) Statement).
The County filed its Rule 1925(b) Statement on April 21, 2020.5 On May 7, 2020,

       4
           As of the date of the Arbitrator’s Award, Grievants had been out of service for
approximately one year.
        5
          By March 16, 2020 Order, the Pennsylvania Supreme Court declared a general, statewide
judicial emergency until April 14, 2020, due to COVID-19. In re General Statewide Judicial
Emergency, 228 A.3d 1281 (Pa. 2020) (table). By March 18, 2020 Order, our Supreme Court
generally suspended “all time calculations for purposes of time computation relevant to court cases
or other judicial business, as well as time deadlines.” In re General Statewide Judicial Emergency,
228 A.3d 1283 (Pa. 2020) (table). In its subsequent orders, the Supreme Court expanded the scope
and extended the length of the judicial emergency. As to the general suspension of time
calculations and deadlines, on April 28, 2020, the Supreme Court directed: “[L]egal papers or
pleadings (other than commencement of actions where statutes of limitations may be in issue)
which are required to be filed between March 19, 2020, and May 8, 2020, generally SHALL BE
DEEMED to have been filed timely if they are filed by close of business on May 11, 2020.” In re
General Statewide Judicial Emergency, 230 A.3d 1015 (Pa. 2020) (table) (emphasis in original).
        Here, the trial court issued its order pursuant to Rule 1925(b) on March 4, 2020. Thus, in
the absence of the general, statewide judicial emergency, the County’s Rule 1925(b) Statement
would have been due on or before March 25, 2020. See Trial Ct. March 4, 2020 order. However,
the Pennsylvania Supreme Court’s April 28, 2020 Order extended the County’s filing date to May
11, 2020. Accordingly, the County’s Rule 1925(b) Statement was timely filed on April 21, 2020.


                                                3
the trial court filed a Statement in Lieu of Additional Opinion Pursuant to Rule
1925(a), stating that the basis for the trial court’s order can be found in the trial
court’s February 11, 2020 opinion.
             The County first argues that the Arbitrator’s Award fails the essence
test by exceeding the four corners of the CBA. Particularly, the County contends
that the CBA defined just cause by supplying a discipline table which specifically,
clearly and unambiguously provided for immediate employment termination in
cases of proven dishonesty. The County asserts that, once the Arbitrator found the
Grievants were dishonest, the essence test required the Arbitrator to uphold
Grievants’ employment termination as outlined in the CBA’s discipline table. The
County further claims that the Arbitrator’s Award violated the essence test by the
Arbitrator rewriting the CBA’s terms and instituting a new level of discipline for
cases of proven dishonesty.
             The Union rejoins that the parties stipulated to the issue of just cause to
discharge, and the County is asking this Court to re-determine the facts and interpret
the CBA in a manner contrary to the Arbitrator. The Union further retorts that fact
finding is not a proper function of the court where a matter has been arbitrated
pursuant to a CBA. In addition, the Union asserts that, where it is determined that
the subject matter of the dispute is encompassed within the CBA’s terms, the validity
of the Arbitrator’s interpretation of the agreement is not a matter of concern to this
Court. The Union cites Chambersburg Area School District v. Chambersburg
Education Ass’n (Professional), 120 A.3d 407 (Pa. Cmwlth. 2015), to support its
position.
             Initially, Article 18, Section 1 of the CBA provides:

             [The County] shall not demote, suspend, discharge, or
             take any disciplinary action against an employee
             without just cause. An employee may appeal a demotion,
             suspension, or discharge beginning at the third step of the
                                           4
                grievance procedure, subject of [sic] any conditions set
                forth in the Grievance Procedure. The Union shall be
                notified in writing within four (4) calendar days by [the
                County] of any demotion, suspension or discharge.

R.R. at 230a-231a, 280a (emphasis added). Article 18, Section 4 of the CBA directs,
in relevant part:6

                OFFENSE                                            1[st] 2nd 3rd 4th
                ....
                4. Involvement in unprovoked altercation.             S     T
                5. Proven theft or dishonesty.                        T
                ....
                13. Failure to follow instruction or perform W 3-D T
                assigned work.
                ....
                Note: T means ‘Termination’
                       1D means ‘1[-]day Suspension’
                       3D means ‘3[-]day Suspension’
                       W means ‘Written Warning’
                The parties agree and understand that those offenses
                indicated[, supra,] do not necessarily constitute or
                incorporate all the rules and regulations of [the County],
                and that [the County] may take disciplinary action
                pursuant to Article 3 for offenses other than those listed
                above, which in the opinion of [the County] are contrary
                to its orderly operation or reputation interests.

R.R. at 231a-233a, 281a.




      6
          The Arbitrator specified these offenses as relevant to the current dispute.
                                                  5
           This Court explained in Chambersburg:

           When reviewing an arbitrator’s interpretation of a
           [collective bargaining agreement], the essence test is the
           proper standard of review. ‘The essence test is a two[-
           ]prong test under which an award should be upheld if[:]
           (1) the issue as properly defined is within the terms of the
           collective bargaining agreement[;] and (2) the arbitrator’s
           award can be rationally derived from the collective
           bargaining agreement.’ Coatesville Area Sch. Dist. v.
           Coatesville Area Teachers’ Ass’n/Pa. State Educ. Ass’n,
           978 A.2d 413, 415 n.2 (Pa. Cmwlth. 2009) . . . . We are
           not required to agree with the arbitrator’s interpretation of
           the [collective bargaining agreement], but we must ‘look
           at whether that interpretation and application of the
           agreement can be reconciled with the language of the
           agreement. We may vacate an award only if it
           indisputably and genuinely is without foundation in, or
           fails to logically flow from, the collective bargaining
           agreement.’ Northumberland Cnty. Comm’rs v. Am.
           Fed’n of State, Cnty. & Mun. Emps., AFL-CIO Local
           2016, Council 86, 71 A.3d 367, 375 (Pa. Cmwlth. 2013)
           (en banc) (citation omitted) (internal quotation marks
           omitted).

Chambersburg, 120 A.3d at 412 (emphasis added; citation omitted).          The
Chambersburg Court continued:

           Under the first prong,
               [t]he essence test requires a determination as to
               whether the terms of the agreement encompass the
               subject matter of the dispute. Where it is
               determined that the subject matter of the dispute is
               encompassed within the terms of the agreement,
               the validity of the arbitrator’s interpretation is not
               a matter of concern to the court.
           Cranberry Area Sch. Dist. v. Cranberry Educ. Ass’n, 713
           A.2d 726, 729 (Pa. Cmwlth. 1998) (quoting Leechburg
           Area Sch. Dist. v. Dale, . . . 424 A.2d 1309, 1312-13 ([Pa.]
           1981)) . . . .
Chambersburg, 120 A.3d at 412.

                                         6
               Here, the Arbitrator defined the issue as “whether the County had just
cause to discharge [] Grievants and, if not, what shall be the remedy?” R.R. at 281a
(Arbitrator’s Dec. at 5). Because Article 18 of the CBA encompasses just cause, the
first prong of the essence test is met.
               The County asserts that the Arbitrator’s Award cannot satisfy the
second prong of the essence test because the Arbitrator disregarded the CBA’s plain
language. The County cites County of Berks v. International Brotherhood of
Teamsters Local Union No. 429 (Pa. Cmwlth. No. 1230 C.D. 2007, filed May 5,
2008),7 and Department of Corrections, State Correctional Institution at Pittsburgh
v. Pennsylvania State Corrections Officers Ass’n (SCI-Pittsburgh), 56 A.3d 60 (Pa.
Cmwlth. 2012), to support its position.
               In County of Berks, the collective bargaining agreement contained a
new provision requiring all employees who failed their use of weapons qualifications
be suspended without pay and given four opportunities to qualify within one week
(New Provision). The old provision contained a grandfather clause protecting
correctional officers hired before January 1, 2000, from suspension or discharge as
a result of their failure to qualify (Old Provision). Several correctional officers, hired
before January 1, 2000, were suspended for their failure to qualify. The union filed
a grievance, which proceeded to arbitration. The arbitrator determined that the New
Provision was irreconcilable with the Old Provision and therefore replaced the Old
Provision. The arbitrator also found that the balancing of competing interests
between higher consequences and less training were considered when the New
Provision was enacted. Nonetheless, the arbitrator rescinded the suspensions.



       7
          Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), an unreported panel decision of this Court issued after January 15, 2008, may be cited
for its persuasive value, but not as binding precedent.
                                                7
             The appellants appealed to common pleas court, which affirmed the
arbitrator’s award. The appellants appealed to this Court, which reinstated the
suspensions, opining: “Despite that stated recognition that the [a]rbitration [p]anel
considered the circumstances and competing interests of the parties when crafting
the [New Provision], the [a]rbitrator nevertheless ignored the determination of the
[a]rbitration [p]anel and inserted his own judgment to, in effect, change the rights of
the parties.” Cnty. of Berks, slip op. at 10-11. This Court concluded that, by
substituting his judgment and definition of just cause for that established by the
express language of the labor contracts, the arbitrator failed to draw the award from
the essence of the contract. See id.
             In SCI-Pittsburgh, the issue before the arbitrator was whether certain
grievances were timely filed. According to the collective bargaining agreement, the
grievants had 15 days after their suspensions were issued to file a grievance. The
grievants did not file their grievances until 85 working days after their suspensions
were issued. Rather than dismiss the matter, the arbitrator ruled that each day of
suspension was a new suspension and therefore the grievances were timely. The
employer appealed to this Court, which ruled: “An arbitrator may not add time
provisions that could have been, but were not included in the [collective bargaining
agreement] when it was drafted.” SCI-Pittsburgh, 56 A.3d at 64. This Court
reversed the arbitrator’s award, opining: “The [a]rbitrator’s conclusion that the
grievances were timely is without foundation in, fails to logically flow from, and
cannot be reconciled with the clear language of the [collective bargaining
agreement].” Id.
             In both County of Berks and SCI-Pittsburgh, the issue before the
arbitrator was the application of an unequivocal collective bargaining agreement
provision. The arbitrator in both cases, despite recognizing the provision applied,
did not apply the provision. There was no fact finding by the arbitrator, nor an
                                          8
interpretation of the specific collective bargaining agreement provisions. Here, the
issue before the Arbitrator was whether the County had just cause to discharge
Grievants who were each charged with two offenses. The Arbitrator found that there
was no just cause to discharge Grievants based on the facts as he found them and his
interpretation of the CBA. Accordingly, County of Berks and SCI-Pittsburgh are
inapposite.
              The Pennsylvania Supreme Court has clarified:

              [E]ven though an arbitrator is not permitted to ignore the
              [collective bargaining agreement’s] plain language in
              fashioning an award, the arbitrator’s understanding of
              the plain language must prevail. A reviewing court
              ‘should not reject an award on the ground that the
              arbitrator misread the contract.’ [United Paperworkers
              Int’l Union, AFL-CIO v. Misco, Inc.], 484 U.S. [29,] 38 . .
              . [(1987).] The law is clear that an arbitrator’s award
              must draw its essence from the [collective bargaining
              agreement]. It need not . . . reflect the narrowest
              possible reading of the [collective bargaining
              agreement’s] plain language. [State Sys. of Higher Educ.
              (Cheyney Univ.) v. State College Univ. Pro. Ass’n,] 743
              A.2d [405,] 411 [(Pa. 1999)] (citing [United Steelworkers
              v. Enter. Wheel & Car Corp.], 363 U.S. [593] . . . [(1960)];
              see also Danville [Area Sch. Dist. v. Danville Area Educ.
              Ass’n, PSEA/NEA,] 754 A.2d 1255[, 1260] [(Pa. 2000)]
              (observing that an arbitrator ‘is not confined to the
              express terms’ of the [collective bargaining agreement]
              in discerning the parties’ intent). Even if a court’s
              interpretation of the [collective bargaining agreement] is
              entirely different than the arbitrator’s, the award must be
              upheld so long as it rationally derives from the [collective
              bargaining agreement]. Westmoreland [Intermediate Unit
              # 7 v. Westmoreland Intermediate Unit # 7 Classroom
              Assistants Educ. Support Pers. Ass’n, PSEA/NEA], . . . 939
              A.2d [855,] 863 [(Pa. 2007)] (holding that the essence test
              clearly does not permit the reviewing court ‘to intrude
              into the domain of the arbitrator and determine
              whether an award is ‘manifestly unreasonable’’).



                                           9
Millcreek Twp. Sch. Dist. v. Millcreek Twp. Educ. Support Pers. Ass’n, 210 A.3d
993, 1006 (Pa. 2019) (emphasis added).
             Here, concerning the dishonesty charge, the Arbitrator opined:

             It is clear that both men were less than honest when
             questioned by Commander Rohrbach during the fact[-
             ]finding meetings. The record clearly reveals and they,
             themselves, ultimately admitted, that they did make
             taunting comments to the inmate. Although Grievant
             Phillips did admit that he may have made sexual
             comments to the inmate five days after his fact[-]finding
             meeting, neither fully acknowledged their actions until
             they heard the [A]udio[]tape.
R.R. at 295a (Arbitrator’s Dec. at 19) (emphasis added).
             The Arbitrator thus concluded:
             Grievants were not forthcoming in their responses
             during their fact[-]finding meetings.           For these
             reason[s], while discharge is not found to be appropriate,
             a serious penalty is warranted, and will be so awarded.

R.R. at 296a (Arbitrator’s Dec. at 20) (emphasis added). Accordingly, the Arbitrator
declared: “On the basis of the record as a whole and for the reasons discussed, just
cause for discharge is not found. However, just cause for discipline is found.” Id.
(emphasis added).
             This Court cannot conclude that the Arbitrator’s Award “indisputably
and genuinely is without foundation in, or fails to logically flow from, the [CBA].”
Chambersburg, 120 A.3d at 412. The Arbitrator found that both Grievants were
“less than honest” when questioned during the fact-finding meetings. R.R. at 295a.
Although the CBA specifies employment termination for a first offense of
dishonesty, the Arbitrator clearly did not find the requisite level of dishonesty on the




                                          10
part of Grievants to establish just cause for termination.8                Consequently, the
Arbitrator’s Award satisfied the second prong of the essence test.
              “The essence test does not permit this Court to vacate [the]
[A]rbitrator’s [A]ward even if we disagree with the [A]rbitrator’s interpretation of
the CBA.” Am. Fed’n of State, Cnty., & Mun. Emps., Dist. Council 87 v. Cnty. of
Lackawanna, 102 A.3d 1285, 1290 (Pa. Cmwlth. 2014). Accordingly, “the [Award]
must be affirmed[.]”9 Millcreek Twp. Sch. Dist., 210 A.3d at 1002 (quoting Cheyney


       8
          The County argued before the Arbitrator that there is precedent for employment
termination for dishonesty. Specifically, the Arbitrator summarized:
              The County points out that discharges such as the ones at issue are
              not without precedent. Approximately one year ago, three
              Correctional Officers were discharged for arranging and conducting
              demeaning ‘games’ using inmates. While two of the Correctional
              Officers were found to be perpetrators of the ‘games’, the third was
              found to have known of the ‘games’, yet lied during the
              investigation by denying such knowledge. These discharges were
              upheld through an arbitration award. The County argues that as []
              Grievants in the instant matter lied during the investigation, their
              discharges for dishonesty should similarly be upheld.
R.R. at 283a. This Court agrees with the Arbitrator that such dishonesty does not come close to
Grievants’ conduct herein.
        9
          The Dissent states:
                Grievants, who were directly responsible for supervising the inmate
                and ensuring that he did not engage in self-harm, clearly should have
                exercised restraint in their interactions with the inmate, as the
                Arbitrator acknowledged. Grievants compounded their wrongdoing
                by lying to their superiors during the investigation, only admitting
                to their conduct after being confronted with [A]udiotapes of the
                incident.    Under these circumstances, and in light of the
                unambiguous language of the parties’ CBA, I would conclude that
                the Arbitrator’s award violates the essence test.
York Cnty. Prison v. Teamsters Local Union No. 776 (Pa. Cmwlth. No. 265 C.D. 2020, filed
January 8, 2021) (Ceisler, J., dissenting), slip op. at 4 (citation omitted).
        Respectfully, the Majority agrees with the Dissent that the behavior is unacceptable;
however, it is not this Court’s prerogative to replace the judgment of the Arbitrator with this
Court’s judgment. The Pennsylvania Supreme Court has instructed, in explicit terms, that the
Arbitrator’s interpretation must prevail. See Millcreek Twp. Sch. Dist.
                                              11
Univ., 743 A.2d at 413); see also Pa. Tpk. Comm’n v. Teamsters Local Union No.
77 (Pa. Cmwlth. No. 1347 C.D. 2019, filed March 24, 2020) (wherein the collective
bargaining agreement specified theft was a dischargeable offense and the arbitrator
found the grievant’s taking of the employer’s tires did not warrant discharge).10
               The County next argues that the Arbitrator’s Award violates the public
policy against prison inmate abuse. Specifically, the County contends that the
Pennsylvania statutory authority relied upon in County of Centre v. Musser, 548
A.2d 1194 (Pa. 1988), provides the explicit, well-defined, and dominant public
policy against abuse of prison inmates, which is required to vacate an arbitration
award under the public policy exception to the essence test. The County further
asserts that Pennsylvania courts have also identified this public policy from Section
5102 of the State Employees’ Retirement Code.11 The County avers that, in
Department of Corrections, State Correctional Institution at Forest v. Pennsylvania
State Corrections Officers Ass’n, 173 A.3d 854 (Pa. Cmwlth. 2017) (SCI-Forest),
this Court held that, by reinstating the grievant to a corrections officer position while
placing a restriction on him that is irreconcilable with the statutory definition of
correction officer, the arbitrator’s award failed to satisfy the essence test. The
County maintains the same rationale should be adopted in this case.



        This case is similar to Pennsylvania Turnpike Commission v. Teamsters Local Union No.
77 (Pa. Cmwlth. No. 1347 C.D. 2019, filed March 24, 2020), wherein the parties’ collective
bargaining agreement specified that theft was a dischargeable offense. Notwithstanding that the
collective bargaining agreement defined just cause, the arbitrator found that the grievant’s taking
of the employer’s tires did not warrant discharge. While the Court may have found differently,
the arbitrator’s interpretation prevailed. Accordingly, this Court is constrained to affirm the trial
court’s order affirming the Arbitrator’s Award.
        10
           Pennsylvania Turnpike Commission is cited for its persuasive value.
        11
           71 Pa. C.S. § 5102 (Defines “Correction Officer” as: “Any full-time employee assigned
to the Department of Corrections . . . whose principal duty is the . . . care, custody and control of
inmates of a penal or correctional institution . . . operated by the Department of Corrections . . .
.”).
                                                12
              This Court notes that while Musser and SCI-Forest may establish a
public policy against inmate abuse, neither Court addressed the public policy
exception to the essence test. In Musser, the public policy exception was not raised
or argued before the Court. The Musser Court held that the arbitrator’s award was
not rationally derived from the collective bargaining agreement and, thus, was
properly set aside. The SCI-Forest Court held that, because the arbitrator’s award
was not rationally derived from the collective bargaining agreement, it did not need
to address whether the public policy exception applied to vacate the award.
Therefore, both cases are inapposite.
              The Union rejoins that the narrow public policy exception is applied
where the arbitrator finds that a grievant has committed the offense or acts of which
he was accused, but nevertheless reduces the penalty, thereby contradicting a
significant public policy. The Union further retorts that the trial court correctly
found that the public policy against inmate abuse can be upheld through disciplinary
measures less severe than employment termination for a first offense, and that the
Arbitrator’s Award appropriately enforces such public policy by imposing a lengthy
suspension.
              Initially,

              ‘[a]n arbitration award will not be upheld if it contravenes
              public policy.’ New Kensington-Arnold Sch[.] Dist[.] [v.
              New Kensington-Arnold Educ. Ass’n], 140 A.3d [726,]
              736 [(Pa. Cmwlth. 2016)]. In considering whether an
              arbitrator’s award violates public policy, the following
              three-step analysis is employed:
                  First, the nature of the conduct leading to the
                  discipline must be identified. Second[,] we must
                  determine if that conduct implicates a public
                  policy which is well-defined, dominant, and
                  ascertained by reference to the laws and legal
                  precedents and not from general consideration of
                  supposed public interests.      Third, we must

                                          13
                 determine if the arbitrator’s award poses an
                 unacceptable risk that it will undermine the
                 implicated policy and cause the public employer to
                 breach its lawful obligations or public duty, given
                 the particular circumstances at hand and the
                 factual findings of the arbitrator.
             Id. (quoting City of Bradford v. Teamsters Local Union
             No. 110, 25 A.3d 408, 414 (Pa. Cmwlth. 2011)[)].

Upper Merion Area Sch. Dist. v. Teamsters Local #384, 165 A.3d 56, 63 (Pa.
Cmwlth. 2017).
             Here, concerning the charge of taunting and antagonizing an inmate,
the Arbitrator elucidated:

             The Union asserts that the basic threshold element
             required to establish just cause for discharge is notice to
             the employee that particular behavior or conduct will
             result in termination and argues that [] Grievants were
             never given notice that common prison banter could result
             in their discharge. While the banter in this case was
             excessive and inappropriate, as testified to by
             Commander Rohrbach, banter of a similar nature does
             go on in a prison between Correctional Officer[s] and
             inmates. The County points out that [] Grievants were
             well aware of the York County Prison Procedures Manual,
             the Code of Ethics and the [CBA]. In this case, as the
             inmate was on SP2, [] Grievants had a greater
             obligation to control their reactionary urge to engage
             in demeaning banter upon being provoked by the
             inmate.

R.R. at 293a (emphasis added).
             The Arbitrator expounded:

             [Grievants’] actions in this regard were less than
             professional and they did not comport themselves in a way
             designed to de-escalate the situation. Although their
             conduct was wrong and deserving of discipline, it was
             pejorative name-calling between [] Grievants and the
             inmate, and does not come close to the despicable
             misconduct that resulted in the discharge of the three

                                         14
            Correctional Officers in 2017, two for their behavior of
            using inmates in ‘games’ and the third for his complicity
            in not reporting the matters and for denying knowledge of
            them.

R.R. at 295a-296a (Arbitrator’s Dec. at 19-20) (emphasis added). Concerning the
2017 case, the County expanded:

            There is a past precedent of the Prison taking a firm stance
            on cases of inmate abuse - especially when it comes to
            inmates with mental issues. In a recent arbitration award
            from February 2017, In re: Teamsters Local 776 [&] York
            County (Prison) Re: Discharge of Daniel Graff, David
            Whitcomb, [&] Mark Haynes [(CO Haynes)], see []R.R. at
            336a-365a[], an arbitrator upheld the discharge of three
            [C]orrectional [O]fficers who ‘were all involved in what
            became known as the ‘Retard Olympics.’’ Arbitrator
            Thomas McConnell in that case took a strict stance[,]
            which recognized and protected inmates from any abusive
            conduct by Prison [C]orrectional [O]fficers. He also
            upheld the termination of CO Haynes, who he found had
            no involvement in the inmate abuse, []R.R. at []359a-
            360a[], but knew about the games and did not report them,
            in addition to the fact that he ‘lied during the investigation
            by denying knowledge of ‘the games[.]’[’] []R.R. at
            362a.[]

Appellant Br. at 13 n.2 (italics added). This Court agrees with the Arbitrator that
Grievants’ alleged conduct herein “does not come close to the despicable
misconduct that resulted in the discharge of the three Correctional Officers in
2017.” R.R. at 296a.
            Thus, the Arbitrator concluded:

            Although [] Grievants’ misconduct is deserving of a
            serious penalty, it does not merit discharge. As testified to
            by Commander Rohrbach, he, himself, admitted to
            inappropriate      name-calling      on    occasion      and
            acknowledged that such occurs in the prison. Grievant
            Baez’s unrebutted testimony that he had observed other
            Correctional Officers engaging in such ‘banter’ with other
            inmates, further reveals that such conduct was not unheard
            of in the prison environment. In this case, however, the
                                         15
               inmate was on SP2 and [] Grievants had a greater
               obligation to control their reactionary urge to engage in
               demeaning banter.

R.R. at 296a (Arbitrator’s Dec. at 20).
               This Court acknowledges that there is a dominant public policy against
inmate abuse. However, the conduct here was described by the Arbitrator as
“excessive and inappropriate” banter, and “pejorative name-calling between []
Grievants and the inmate[.]” R.R. at 293a, 296a. For that conduct, the Arbitrator
imposed a suspension of approximately one year without pay. Based upon “the
factual findings of the Arbitrator[,]” this Court holds that the Arbitrator’s Award
does not pose an unacceptable risk that a clear public policy will be undermined if it
is implemented. Upper Merion, 165 A.3d at 63 (quoting New Kensington-Arnold,
140 A.3d at 736). Accordingly, the Arbitrator’s Award does not directly contravene
the well-settled and long-recognized public policy against inmate abuse.12
               For all of the above reasons, this Court is constrained to affirm the trial
court’s order.


                                             __________________________
                                             ANNE E. COVEY, Judge



President Judge Brobson did not participate in the decision in this case.




       12
          In addition, the County contends that the Arbitrator’s Award violates the public policy
against discrimination on the basis of disability and sex. Based on the Arbitrator’s findings, the
Arbitrator’s Award does not directly contravene the well-settled and long-recognized public policy
against unlawful disability and sex discrimination.
                                               16
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


York County Prison,                     :
                 Appellant              :
                                        :
            v.                          :
                                        :   No. 265 C.D. 2020
Teamsters Local Union No. 776           :


                                   ORDER

            AND NOW, this 8th day of January, 2021, the York County Common
Pleas Court’s February 10, 2020 order is affirmed.



                                      ___________________________
                                      ANNE E. COVEY, Judge
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

York County Prison,                     :
                 Appellant              :
                                        :
      v.                                : No. 265 C.D. 2020
                                        : ARGUED: December 8, 2020
Teamsters Local Union No. 776           :

BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE ELLEN CEISLER, Judge

DISSENTING OPINION
BY JUDGE CEISLER                                            FILED: January 8, 2021

      I respectfully dissent. Because I would conclude that the Arbitrator’s award
violates both the essence test and the well-defined, dominant public policy against
abuse of prison inmates, I would reverse the Order of the Court of Common Pleas
of York County (Trial Court).

      The facts of this case are undisputed. Grievants, two corrections officers at
York County Prison (Prison), verbally taunted and derided an inmate with known
mental health issues, who had just been placed on suicide prevention watch, for 45
minutes, calling him, among other things, “faggot,” “queer,” “pussy,” “big pussy,”
“a piece of shit,” “nobody,” “dumb dumb,” “licked by a lesbian,” and “little bitch.”
Reproduced Record (R.R.) at 291a-93a.
      During the Prison’s investigation into the incident, both officers initially
denied their conduct. The Commander conducting the investigation asked both
officers, “Prior to or following the [u]se of [f]orce, did you or any other staff taunt
or antagonize [the inmate]?” to which they each replied, “No.” Id. at 294a, 327a,
331a. The officer who called the inmate “faggot,” “queer,” “pussy,” and “licked by
a lesbian” was also directly asked, “Did you at any time prior to or following the
[u]se of [f]orce[] make any demeaning or defamatory sexual comments to [the
inmate]?” to which he replied, “No.” Id. at 295a, 331a.
      The parties’ collective bargaining agreement (CBA) contains a discipline
table, negotiated and agreed to by the parties, that expressly provides that in cases
of proven dishonesty, employees shall be subject to termination for a first offense.
Id. at 231a-33a. The CBA also provides that the list of offenses in the discipline
table is non-exhaustive and gives the Prison the right to discipline employees for any
conduct that it believes is contrary to the Prison’s orderly operation. Id. at 233a.
      Significantly, in his decision, the Arbitrator found that: it was “clear that both
[officers] were less than honest when questioned by Commander Rohrbach during
the fact[-]finding meetings”; the officers were “not forthcoming in their responses
during their fact[-]finding meetings”; and “[t]he record clearly reveals[,] and
[Grievants] themselves[] ultimately admitted, that they did make taunting comments
to the inmate.” R.R. at 295a-96a. Despite finding that both Grievants were
dishonest, the Arbitrator nonetheless concluded that “just cause for discharge [was]
not found” and reduced Grievants’ discipline to suspensions. By substituting his
judgment regarding the appropriate level of discipline for Grievants’ proven
dishonesty, I believe the Arbitrator improperly modified the terms of the CBA in
violation of the essence test.
      This is not a situation in which “just cause” for discipline was undefined in
the parties’ CBA. If that were the case, the Arbitrator would have had broad
authority to define “just cause.” Here, the CBA specifically defined “just cause” for
discharge by providing that dishonesty is a terminable offense. See R.R. at 230a
(stating that the Prison “shall not demote, suspend, discharge, or take any
disciplinary action against an employee without just cause”) (emphasis added); Id.



                                        EC - 2
at 231a-33a (under the discipline table, employees shall be subject to termination for
a first offense of proven dishonesty).
       I recognize that our standard and scope of review in this case is limited.1
However, as the Majority points out, in reviewing the Arbitrator’s decision, “[W]e
must ‘look at whether [the Arbitrator’s] interpretation and application of the [CBA]
can be reconciled with the language of the [CBA]. We may vacate an award only if
it indisputably and genuinely is without foundation in, or fails to logically flow from,
the collective bargaining agreement.’” York Cnty. Prison v. Teamsters Local Union
No. 776 (Pa. Cmwlth., No. 265 C.D. 2020, filed January 8, 2021), slip op. at 6
(citations omitted) (emphasis added). In my view, the Arbitrator’s decision cannot
be reconciled with the clear and unambiguous language of the CBA and his own
finding that Grievants were, in fact, dishonest. Therefore, I would conclude that the
award fails to logically flow from the parties’ CBA.
       The Majority seems to suggest that the parties’ CBA permits the exercise of
discretion in determining whether to impose the prescribed penalties, stating:
“Although the CBA specifies employment termination for a first offense of
dishonesty, the Arbitrator clearly did not find the requisite level of dishonesty on the
part of Grievants to establish just cause for termination.” Id. at 10-11 (emphasis
added). However, the CBA contains no provision permitting such discretion for
cases of proven dishonesty. Instead, it mandates termination for a first offense. R.R.
at 231a-33a.




       1
          Our standard of review of a grievance arbitration award “is one of deference to the
arbitrator’s award” and our scope of review is the essence test. Slippery Rock Univ. of Pa. of State
Sys. of Higher Educ. v. Ass’n of Pa. State Coll. & Univ. Faculties, 916 A.2d 736, 740 n.3 (Pa.
Cmwlth. 2007).


                                              EC - 3
      Furthermore, the Arbitrator justified his imposition of a lesser discipline on
Grievants based on his finding that the type of “banter” exchanged between the
officers and the inmate in this case is “commonplace” at the Prison, citing the
“unrebutted testimony that [one of the Grievants] had observed other [c]orrections
[o]fficers engaging in such ‘banter’ with other inmates.” R.R. at 296a (emphasis
added). This reasoning ignores the fact that this particular inmate suffered mental
health issues and, at the time of the incident, had just been placed on suicide
prevention watch, demonstrating the severity of his psychological condition.
Grievants, who were directly responsible for supervising the inmate and ensuring
that he did not engage in self-harm, clearly should have exercised restraint in their
interactions with the inmate, as the Arbitrator acknowledged. See id. (“In this case,
. . . the inmate was on [suicide prevention watch] and the Grievants had a greater
obligation to control their reactionary urge to engage in demeaning banter.”).
Grievants compounded their wrongdoing by lying to their superiors during the
investigation, only admitting to their conduct after being confronted with audiotapes
of the incident. Under these circumstances, and in light of the unambiguous
language of the parties’ CBA, I would conclude that the Arbitrator’s award violates
the essence test.
      Even if the award did not violate the essence test, I would still reverse the
Trial Court’s Order because I believe the award violates the well-defined, dominant
public policy against abuse of prison inmates by corrections officers. The Arbitrator
acknowledged Grievants’ abuse of power and dishonesty, but ultimately determined
that discharge was unwarranted because such “banter” was “commonplace” in the
Prison. I strongly disagree with this justification. Calling a mentally unstable,
suicidal inmate “faggot,” “queer,” “pussy,” “big pussy,” “a piece of shit,” “nobody,”



                                       EC - 4
“dumb dumb,” and “little bitch” over the course of 45 minutes is not simple “banter”;
it is demeaning, derogatory language that was clearly intended to harass and degrade
the inmate. As the Trial Court recognized, there is “no doubt that the conduct of the
corrections officers [in this case] [wa]s deplorable.” R.R. at 211a (citation omitted)
(emphasis added). Even worse, both officers attempted to conceal their behavior
afterward, and, if not for the audio recordings, they might have gotten away with it.
      As the Prison cogently asserts in its brief:

             This instant matter comes to this Court at a critical time in our
      [n]ation’s history. We are a [n]ation divided on issues centered upon
      distrust of law enforcement and also issues of discrimination. These
      are not new or novel issues facing our country. Rather, they have been
      deeply rooted in our country’s history. With the use of video recordings
      becoming more prevalent, however, there is currently a large spotlight
      on these issues and a major push for some type of reform.

            What has come to light, especially as of recent, is an abuse of
      power by those who we have entrusted to protect our society and
      enforce its laws. We have seen, and continue to see, protests seeking
      reform to address this abuse of power and social injustices that exist
      hidden in our society. The instant case before this Court involves the
      abuse of power by law enforcement and the use of “hate speech” which
      many in this [c]ountry seek to eradicate.

Prison’s Br. at 12.
      I believe the Majority’s decision in this case sends a troubling message to our
society that there is an acceptable level of tolerance for verbal and emotional abuse
of inmates by prison officials and corrections officers. Rather than decrying this
type of “deplorable” behavior, the Arbitrator’s award encourages similar abusive
conduct by other corrections officers “who are so inclined to feel free to misbehave
in egregious ways, without fear of any meaningful consequence.” Neshaminy Sch.
Dist. v. Neshaminy Fed’n of Teachers, 171 A.3d 334, 339 (Pa. Cmwlth. 2017) (en


                                       EC - 5
banc); see Prison’s Br. at 14 (“If the Prison and its Warden are required to provide
any level of tolerance toward[] any officer’s attempted cover[-]up of abuse of
inmates . . ., then all hope is lost.”) (emphasis in original).
      For these reasons, I would reverse the Trial Court’s Order.

                                         __________________________________
                                         ELLEN CEISLER, Judge




                                         EC - 6